NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-APR-2021
                                            10:49 AM
                                            Dkt. 30 OGMD
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

  EDMUND M. ABORDO, Plaintiff-Counterclaim Defendant/Appellant,
      v. ISLAND INSURANCE HAWAII COMPANY, CALVIN MATSUSHIMA
         Defendants-Appellees, and ENTERPRISE RENT-A-CAR,
     JULIE STEPHENSON, Defendants-Counterclaimants/Appellees

               ENTERPRISE RENT-A-CAR, JULIE STEPHENSON,
                 Third-Party Plaintiffs-Appellees, v.
             YURIE YAMANO, Third-Party Defendant-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 1CC191000393)


             ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:  Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon consideration of the March 25, 2021 Motion for
Order of Dismissal (Motion) by Defendants-Appellees Island
Insurance Hawaii Company and Calvin Matsushima, the papers in
support, the response by self-represented Plaintiff-Counterclaim
Defendant/Appellant Edmund M. Abordo (Abordo), and the record, it
appears we lack appellate jurisdiction over Abordo's appeal from
the Circuit Court of the First Circuit's (circuit court)
January 5, 2021 "Order Denying [Abordo's] Motion for Summary
Judgment Against [Defendant-Counterclaimant-Third-Party
Plaintiff/Appellee] Enterprise Rent-A-Car [(Enterprise)], Filed
October 27, 2020," (Order Denying MSJ Against Enterprise), in
Civil No. 1CC191000393, because the circuit court has not entered
a final, appealable judgment. Abordo's claims against Enterprise
and Defendant-Counterclaimant-Third-Party Plaintiff/Appellee
Julie Stephenson remain pending.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          An aggrieved party typically cannot obtain appellate
review of a circuit court's interlocutory orders in a civil case,
under Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
(HRCP) Rule 58. Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994) ("An appeal may be
taken . . . only after the orders have been reduced to a judgment
and the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]" ). Here, the
circuit court has not entered a final judgment.
           Further, the Order Denying MSJ Against Enterprise does
not fall within an exception to the final-judgment rule under the
Forgay doctrine, the collateral-order doctrine, or HRS § 641-1(b)
(2016). See Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d 832,
836 (2016) (reciting the requirements for appeals under the
collateral-order doctrine and the Forgay doctrine); HRS § 641-
1(b) (requirements for leave to file an interlocutory appeal).
           Therefore, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of jurisdiction.
           IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
           DATED: Honolulu, Hawai#i, April 16, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2